Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “entirely” in claim 3 is a relative term which renders the claim indefinite. The term “entirely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Entirely does not give adequate boundaries as to the degree of heating applied to the separators. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over Tanahashi, US20120009506A1 (in IDS) and Takasaki, JP5825238B2 (see attached machine translation for citations) as evidenced by Nunoo, US20210320314A1. 

Regarding claim 1, Tanahashi teaches a manufacturing method for a fuel cell [0001] comprising the steps of:
(a) preparing a stack and separators in a pair arranged in such a manner as to hold the stack therebetween (arranging stacked components together)[0013], 
the stack including:
	 a membrane electrode assembly (MEA (30))[0073] having a first surface and a second surface on the opposite side of the first surface (outer surfaces of MEA (30) facing diffusion layers (310)(321))[0073]fig. 4], 
	a frame-like sealing part (sealing member (5)) bonded to an outer edge of the first surface [fig. 4], 
	a first gas diffusion layer (cathode diffusion layer (320))[fig. 4] arranged at the first surface across the sealing part (sealing member (5))[fig. 4], and 
	a second gas diffusion layer arranged at the second surface (anode diffusion layer (310))[fig. 4];
(b) forming a separator-bonded stack by heating the separators in a pair (heating the stack integrate the separators (4))[0090] to thermally expand the separators in a pair to move the separators in a pair outward relative to the sealing part (inherent result of heating separators), and then bonding the separators in a pair and the sealing part to each other (seal member (5) bonded to the separator (4))[0079]; and
(c) warping the membrane electrode assembly with the bonded sealing part (inherent result of cooling the heated stack) by reducing the temperature of the separator-bonded stack to cause thermal shrinkage of the separators in a pair (implicit cooling of the heated stack), thereby moving the sealing part with the bonded separators in a pair inward, the step (c) being performed after the step (b) (warping occurs during cooling after heating).
Tanahashi does not teach a first gas diffusion layer having a smaller outer shape than the membrane electrode assembly and arranged at the first surface across the sealing part and a gap, warping the membrane electrode assembly with the bonded sealing part in the gap. Moreover, Tanahashi fails to teach wherein warping occurs due to a difference in a coefficient of linear expansion of the stack components. 
Takasaki teaches a method of manufacturing a fuel cell [0008] wherein a first gas diffusion layer (110)[fig. 1][0014] having a smaller outer shape than the membrane electrode assembly (100)[fig. 1] and arranged at the first surface across the sealing part (150) and a gap (160)[fig. 1] wherein the MEA (100) is warped into the gap (160) to prevent tearing of the MEA when shrinkage occurs [0006]. Then, it would have been obvious to one of ordinary skill in the art before the filing date to combine the teachings for a gap as in Takasaki to the method of Tanahashi to reduce tearing of the MEA. 
Neither Tanahashi nor Takasaki teach wherein warping of the MEA occurs due to thermal expansion/shrinking. 
Nunoo teaches wherein the art recognizes that damage of the bonded components in the cell stack occurs due to thermal expansion of the components having different linear expansion coefficient [0061][0065][0067][0071][0073]. Then, it is clear that warping as a result of thermal expansion is necessarily present in the invention of Takasaki as evidenced by Nunoo. 

Regarding claim 2, combined Tanahashi teaches the manufacturing method according to claim 1. 
Further, Tanahashi teaches wherein the step (b) includes a step of causing thermal expansion of the separators in a pair by heating a first area of each of the separators in a pair overlapping with the sealing part in a plan view and a second area of each of the separators in a pair overlapping with at least a part of an area in the stack inward from the sealing part in a plan view (forming die (7) is heated an applied to the separator (4))[0123][fig. 22].

Regarding claim 3, combined Tanahashi teaches the manufacturing method according to claim 2. 
wherein in the step of causing the thermal expansion, the separators in a pair are heated entirely (forming die (7) is heated an applied to the separator (4))[0123][fig. 22].

Regarding claim 4, combined Tanahashi teaches the manufacturing method according to claim 2.
Further, Tanahashi teaches wherein in the step (b), the separators in a pair are heated using a manufacturing device,
	the manufacturing device includes a first manufacturing device for heating a first separator forming the separators in a pair and arranged on the first surface side wherein the first manufacturing device includes a first member facing the first area of the first separator and used for heating the first area, and in the step (b), the first area of the first separator is heated by the first member (forming die (7) is heated an applied to the separator (4))[0123][fig. 22]
Combined Tanahashi does not teach a second member separate from the first member and used for heating the second area of the first separator and the second area of the first separator is heated by the second member.
However, these limitation would be achieved in the disclosure of Tanahashi if one of the two separator plates (40)(42) were to be disposed on the opposite side of the stack during heating. The difference between the plates being stacked adjacently, and the plates being stack on opposite ends is taken to be an obvious rearrangement of parts that would have been obvious to one of ordinary skill in the art before the filing date of the invention. 

Regarding claim 5, combined Tanahashi teaches the manufacturing method according to claim 4. 
Further, Tanahashi teaches wherein the manufacturing device includes an elastic body for pressing the second member toward the first separator, and the step (b) is performed while the second member presses the first separator using the force of the elastic body (spring member (74))[fig. 22][0031][0088].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        /BRIAN R OHARA/Examiner, Art Unit 1724